PER CURIAM.
This is an appeal by defendants below from (1) a final judgment entered pursuant to a jury verdict in a personal injury action arising out of a collision of motor vehicles, and (2) an order of the trial court denying the post trial motion of defendant, Industrial Fire and Casualty Insurance Company, to limit its judgment liability to Ten Thousand Dollars ($10,000.00), the policy limit of its coverage of defendant, Barnes.
There was no disagreement between the parties during trial or after judgment as to the limited amount of insurance coverage that was provided under the Barnes policy. Plaintiffs, however, objected to the motion to limit the judgment as to Ten Thousand Dollars ($10,000.00) on the ground that the motion was not timely made.
Following argument before this court of all points presented in this appeal, we granted appellant Industrial Fire and Casualty Insurance Company’s motion to relinquish jurisdiction of this cause to the trial court in order to permit the insurance company to file a motion pursuant to Florida Rule of Civil Procedure 1.540, limiting the judgment to the amount of its policy limits of Ten Thousand Dollars ($10,000.00). The trial court thereupon entered such an order limiting the amount of the judgment as to the insurance company to the said sum in accordance with the policy limits.
Upon the trial court’s entry of that order appellant insurance company withdrew its point on appeal relative to its limited liability on the ground that the matter is moot.
The. remaining points on appeal have been considered in the light of the record on appeal, briefs and arguments of counsel and we have found that no reversible error has been demonstrated. Therefore the judgment as limited by the trial court’s order is affirmed.
Affirmed.